Daniel, J.
The account rendered, which the defendant offered as a set-off, was for work done for the slave and money lent to the slave. A general licence, by the master to his slave, to make bargains for work to be done only for the benefit of the slave, and also a licence for the slave to borrow money on his own account, would not render the master a debtor to a person, who should be so inconsiderate as to run up an account with a slave thus licenced. It would not be work done, or money lent for the benefit of the master, by the agency of his slave. We are of opinion, that the defendant had not offered any evidence, tending to establish a set-off, at the time when the Court permitted the plaintiff to give in evidence the declarations of his intestate; therefore the said declarations were immaterial as evidence, and the admission of them by the Court constituted no ground fcr a new trial.
Per Curiam, Judgment affirmed.